March 23, 2016
      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED THAT:

       1.    Respondent Fong Eric Lee is publicly reprimanded and placed on 2 years of

probation subject to the following terms and conditions:

      (a)    Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with this probation. Respondent shall
      promptly respond to the Director's correspondence by the due date.
      Respondent shall provide the Director with a current mailing address and
      shall immediately notify the Director of any change of address. Respondent
      shall cooperate with the Director's investigation of any allegations of
      unprofessional conduct that may come to the Director's attention. Upon the
      Director's request, respondent shall authorize the release of information and
      documentation to verify compliance with the terms of this probation;

      (b)  Respondent shall abide by the Minnesota Rules of Professional
      Conduct; and

      (c)     Respondent shall retain a certified public accountant to maintain his
      trust account books and records in compliance with Minn. R. Prof. Conduct
      1.15 and Appendix 1 thereto. These books and records include the following:
      client subsidiary ledgers, checkbook registers, monthly trial balance reports,
      monthly reconciliation reports, bank statements, canceled checks (if they are
      provided with the bank statements), duplicate deposit slips, bank reports of
      interest, service charges, and interest payments to the Minnesota IOLTA
      Program, and bank wire, electronic or telephone transfer confirmations.
      Such books and records shall be made available to the Director within 30
      days from the date of this order and thereafter at such intervals as the Director
      deems necessary to determine compliance.

      2.     Respondent shall pay $900 in costs and $58 in disbursements pursuant to

Rule 24, RLPR.

      Dated: March 23, 2016                       BY THE COURT:



                                                  David R. Stras
                                                  Associate Justice


                                             2